Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed July 14, 2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Kostrzewski regarding the amended limitation of wherein the end-effector includes a motion lock, wherein when attached to the articulating arm, the motion lock of the end-effector sends a signal to the robotic system to restrict all motion and prevent unintended movement as a safety feature while the access instrument is used in the patient and the operation is performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0188132 to Kang in view of U.S. Patent Pub. No. 2017/0360521 to Johnson in view of U.S. Patent Pub. No. 2016/0074120 to Farritor et al. in further view of U.S. Patent Pub. No. 2018/0008358 to Kostrzewski et al. 
As to Claims 1 and 10, Kang discloses a robotic navigation system (Figs. 3A-3N, [0053]). The system comprises a base (24), including a computer (66, [0057]), a display (134, Figs. 8A-11) electronically coupled to the computer [0075], a robot arm (40) electronically coupled to the computer and movable based on commands processed by the computer [0055-0056], an end-effector (38) electronically coupled (via 64) to the robot arm [0057], a camera (76) configured to detect one or more tracking markers (70, [0058-0059, 0073]), and a navigable instrument including an array of tracking markers (70) trackable by the camera, wherein the navigable instrument is configured to access, prepare, and/or place an interbody implant [0058, 0062, 0066, 0069].
As to Claims 2 and 14, Kang discloses a robotic system wherein the end-effector is a motion lock end-effector configured to prevent motion of the robot arm when attached to the robot arm (locking between 104, 106, 108, [0068]).
As to Claims 7 and 15, Kang discloses a robotic system wherein the articulating arm includes a plurality of joints that are configured to be locked and unlocked by a locking knob (locking between 104, 106, 108, [0068]).
As to Claims 11-13, Kang discloses a robotic system wherein the navigable instrument is a trial, cup curette, ring curette, cobb, elevator, osteotome, rasp, rake, sizer, shaver, paddle distractor, or scraper [0055], an inserter instrument [0055], and wherein the navigable instrument is a dilator [0055]. 
Ad to Claims 1-17, Kang discloses the claimed invention except for the end-effector including a quick-connector, an articulating arm having a first end coupled to the end-effector by the quick-connector and a second end, an access instrument coupled to the second end of the articulating arm, wherein the quick-connector includes a male portion which is receivable within a female portion within the first end of the articulating arm, wherein the articulating arm includes a release button configured to allow for quick attachment and detachment of the articulating arm to the end-effector, wherein the end-effector connects to the robot arm by clamping over a sterile arm drape, wherein the second end of the articulating arm includes a threaded attachment mount for attachment to the access instrument, wherein the access instrument is an access port, wherein the articulating arm includes a release button and the articulating arm is configured to be secured to the end-effector by pressing the release button located at the first end and attaching the articulating arm to the end-effector, wherein the end-effector includes a motion lock, wherein when attached to the articulating arm, the motion lock of the end-effector sends a signal to the robotic system to restrict all motion and prevent unintended movement as a safety feature while the access instrument is used in the patient and the operation is performed.
Johnson discloses a robotic system (4) including an the end-effector (204) including a quick-connector (connected to 202, [0065]), an articulating arm (between distal end of 206 and 202) having a first end coupled to the end-effector (204) by the quick-connector and a second end [0065], an access instrument being a retractor (206) coupled to the second end of the articulating arm (retractor described in [0063]). The quick-connector includes a male portion (210) which is receivable within a female portion (210 received within 201, Fig. 16) within the first end of the articulating arm [0065]. The articulating arm includes a button (70, described attached to end effector 22, [0049]. The end-effector connects to the robot arm by clamping over a sterile arm drape (clamps described in [0027]). The second end of the articulating arm includes a threaded attachment mount for attachment to the access instrument (threaded knob described in [0065]). The access instrument is an access port (access instrument described in [0065] in order to allow for maneuverability of the system as well as in selection of tools to use at the surgical site [0063-0066].
Farritor discloses a robotic system [0007] wherein an articulating arm includes a release button (212) configured to allow for quick attachment and detachment of the articulating arm to the end-effector [0082-0083, 0093], and the articulating arm (202) is configured to be secured to an end-effector (200) by pressing the release button (212) located at the first end and attaching the articulating arm to the end-effector (Fig. 5A, [0082-0083, 0093]) in order to allow for ease of decoupling and recoupling of an end effector to the articulating arm [0093].
Kostrzewski discloses a robotic system (304) wherein the end-effector includes a motion lock (holding position described in [0097 and 0110]), wherein when attached to the articulating arm (310), the motion lock of the end-effector (314) sends a signal to the robotic system to restrict all motion and prevent unintended movement as a safety feature while the access instrument is used in the patient and the operation is performed [0016, 0104-0105, 0110] in order to allow for the end-effector to remain in a safe location for accuracy during the surgical procedure [0104-0105, 0110].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the robotic navigation system of Kang with the end effector modification of Johnson in order to allow for maneuverability of the system as well as in selection of tools to use at the surgical site, with the release button modification of Farritor in order to allow for ease of decoupling and recoupling of an end effector to the articulating arm, and with the motion lock modification of Kostrzewski in order to allow for the end-effector to remain in a safe location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775